Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, Specie 1, claims 1-9 in the reply filed on July 05th, 2022 is acknowledged. Non-elected invention of Group II and specie 2, claims 10-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, Species 1, claims 1-9 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25th, 2020 has been considered by the examiner.

Drawings
The drawings filed on 08/25/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2018/0061921, hereinafter as Son ‘921) in view of Yamazaki (US 2017/0338315, hereinafter as Yama ‘315).
Regarding Claim 1, Son ‘921 teaches a display device including a first transistor and a second transistor having 5channels of different semiconductor layers, and a capacitor, the display device comprising: 
a substrate (Fig. 3, (SUB); [0061]); 
a first semiconductor pattern (SP1; [0057]) on the substrate and comprising the semiconductor layer of the first transistor (T1; [0057]); 
10a first gate insulator (10; [0068]) on the substrate to cover the first semiconductor pattern;
a first conductive layer (CE1; [0070]) on the first gate insulator and comprising a first
gate electrode of the first transistor and a first electrode of the capacitor connected to the first gate electrode of the first transistor; 
a first interlayer dielectric (20; [0071]) on the first gate insulator to cover the first conductive 15layer; 
a second semiconductor pattern on the first interlayer dielectric and comprising the semiconductor layer (SP2; [0057]) of the second transistor and a second electrode (UE; [0059]) of the capacitor; 
a second gate insulator (30; [0078]) on the first interlayer dielectric to cover an upper surface 20and a side surface of the second semiconductor pattern; 
a second conductive layer (CE2; [0057]) on the second gate insulator (30) and comprising a gate electrode of the second transistor. 
Thus, Son ‘921 is shown to teach all the features of the claim with the exception of explicitly the features: “a second gate insulator covers an upper surface 20and a side surface of the second semiconductor pattern and a third semiconductor pattern between the second semiconductor pattern and any one of the first conductive layer and the second conductive layer”.  
However, Yama ‘315 teaches a gate insulator (Fig. 5A; (116); [0114]) covers an upper surface 20and a side surface of the second semiconductor pattern (108; [0116]) and a semiconductor pattern (112_1; [0204])) between the semiconductor pattern (108) and the second conductive layer (112_2; [0204]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Son ‘921 by having a second gate insulator covers an upper surface 20and a side surface of the second semiconductor pattern and a third semiconductor pattern between the second semiconductor pattern and any one of the first conductive layer and the second conductive layer in order to supply the oxygen into the second oxide semiconductor pattern for improve the high reliability of the transistor device (see para. [0130]) as suggested by Yama ‘315.
Further, it has been held to be within the general skill of a worker in the art to select a semiconductor material for the second electrode of the capacitor on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select a semiconductor material for the second electrode of the capacitor when this allows a good flow with the other steps in the fabrication process.

Regarding Claim 2, Yama ‘315 teaches a light-shielding pattern (Fig. 5B, (106); [0179] and [0205]) overlapping at least a portion of the semiconductor layer of the second transistor.  

Regarding Claim 3, Yama ‘315 teaches the light-shielding pattern (106) is electrically connected to the gate electrode of the second transistor (112_2).

Regarding Claim 4, Yama ‘315 teaches the third semiconductor pattern (112_1) is between the first conductive layer (112_2) and the second semiconductor pattern (108) to overlap the light-shielding pattern (106).  

Regarding Claim 5, Yama ‘315 teaches the third semiconductor pattern (112_1) is formed in the same pattern as the first conductive layer (112_2).  

Regarding Claim 6, Yama ‘315 teaches the third semiconductor pattern (112_1) is 15between the second semiconductor pattern (108) and the conductive layer (112_2) to overlap the gate electrode of the second transistor.  

Regarding Claim 7, Yama ‘315 teaches third semiconductor pattern (112_1) and the second conductive layer are formed in the same pattern (see Fig. 5B).  

Regarding Claim 8, Yama ‘315 teaches the first transistor (T1) is a p-channel metal-oxide semiconductor (PMOS) transistor (see para. [0053]) and comprises polycrystalline silicon (see para. [0063]), and the second transistor is an n-channel metal-oxide semiconductor (NMOS) transistor (see para. [0138]) and comprises an oxide semiconductor (see para. [0075]).  
Furthermore, it has been held to be within the general skill of a worker in the art to select a PMOS or NMOS transistor on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 9, Yama ‘315 teaches the third semiconductor pattern (112_1; [0115]) comprises the same material as the second semiconductor pattern (108; [0204]).
Furthermore, it has been held to be within the general skill of a worker in the art to select material for the second and third semiconductor pattern on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Son et al. (US 2019/0252478 A1)
Kawata et al. (US 2016/0190346 A1)
Lee et al. (US 2015/0243687 A1)			
Yamazaki et al. (US 2015/0179810 A1)		
Shimomura et al. (US 2015/0318359 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829